DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-25 are objected to because of the following informalities:  
In claim 1, line 6, substitute “the” with --a-- before “second dielectric layer.”
In claim 1, line 10, substitute “the” with --a-- before “top surface.”
In claim 1, line 10, substitute “the” with --a-- before “third metal trace.”
In claim 9, line 5, add --layer-- after “the first electrode.”
In claim 10, line 6, substitute “the” with --a-- before “second dielectric layer.”
In claim 10, line 11, substitute “the” with --a-- before “top surface.”
In claim 10, line 11, substitute “the” with --a-- before “third metal trace.”
In claim 18, line 5, add --layer-- after “the first electrode.”
In claim 19, line 10, substitute “the” with --a-- before “second dielectric layer.”
In claim 19, line 15, substitute “the” with --a-- before “top surface.”
In claim 19, line 15, substitute “the” with --a-- before “third metal trace.”
In claim 25, line 5, add --layer-- after “the first electrode.”
Claims 2-8, 11-17 and 20-24 variously depend from claim 1, 10 or 19, so they are objected for the same reasons.

Reason for Allowance
This application is in condition for allowance except for the formal matters as shown above. 
Claims 1-25 will be allowed after overcoming the objections as shown above.
The closest prior art, US Pub. 2007/0284636, discloses ferroelectric capacitors formed in trenches over corresponding contact plugs.  However, the prior art differs from the present invention because the prior art fails to disclose second metal traces and third metal traces; the trench has depths defined from a top surface to a first metal trace to a top surface of a third metal trace; and wherein the trench of the ferroelectric capacitor is defined by the first, second and third metal traces.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 recite second metal traces on the first dielectric layer, wherein the second metal traces extend along a second direction that is perpendicular to the first direction; third metal traces on a second dielectric layer, wherein the third metal traces extend along the first direction; wherein the trench has a depth defined from a top surface of the first metal trace to a top surface of a third metal trace; and wherein the trench of the ferroelectric capacitor has a rectangular cylinder shape that is defined by the first, second, and third metal traces.
Claim 10 recites disposing second metal traces on the first dielectric layer, wherein the second metal traces extend along a second direction that is perpendicular to the first direction; disposing third metal traces on a second dielectric layer, wherein the third metal traces extend along the first direction; forming a trench through the third 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9, 11-18 and 20-25 variously depend from claim 1, 10 or 19, so they will be allowed for the same reason.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 30, 2021